Citation Nr: 1540415	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision in which the RO denied service connection for bronchitis and a left knee condition.  In June 2011, the Veteran filed a notice of disagreement (NOD) as to both denied claims.  In February 2013, a statement of the case (SOC) was issued, after which the Veteran filed a substantive appeal, via VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2013. 

In his March 2013 VA Form 9, the Veteran requested that a Board hearing be conducted at his local RO.  The Veteran was scheduled a Travel Board hearing in April 2015 and notice of the hearing was sent to this address of record.  However, the Veteran failed to appear for the scheduled hearing and he has not provided good cause as to why a new hearing should be rescheduled or requested another hearing.  Therefore, the Veteran's request for a hearing is considered withdrawn.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with the Veteran's appeal.  A review of the VBMS claims file reveals translated copies of documents contained in the paper claims file.

The issues of entitlement to service connection for prostate cancer, hypertension, and diabetes mellitus have been raised by the record in a February 2011 statement submitted by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The Board's decision on the claim of entitlement to service connection for bronchitis is set forth below.  The remaining claim of entitlement to service connection for a left knee condition is addressed in the remand following the order; this matter is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDING OF FACT

At no time prior to the filing of the claim, or during the pendency of the claim, does the competent, credible, or probative evidence establish that the Veteran has a current bronchitis disability.  


CONCLUSION OF LAW

Bronchitis was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In a January 2011 pre-rating letter, the AOJ advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Based on the foregoing, the Board finds VA has satisfied its duty to assist the Veteran with respect to the claim herein decided. 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained and considered and the evidentiary record also contains all post-service private and VA treatment records identified by the Veteran and the record.  Neither the Veteran nor his representative has identified any additional, outstanding records necessary for the adjudication of the claim that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

While the Veteran was not afforded a VA examination in conjunction with his claim of service connection for bronchitis, the Board finds that a VA examination/opinion is not needed.  As will be discussed below, despite the Veteran's report of having bronchitis in service, there is no competent medical evidence of record showing that he was, in fact, diagnosed with bronchitis or any other respiratory condition at any time pertinent to this appeal.  The record is also absent any current respiratory complaints during the appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the service connection claim for bronchitis.

In a February 2011 statement, the Veteran reported that he was awarded disability benefits from the Social Security Administration (SSA) specifically for his left knee disability.  In consideration of the foregoing, the Board finds that records from the SSA are not relevant to the Veteran's claim for service connection for bronchitis; therefore, a remand to attempt to obtain SSA records is not necessary with respect to the claim for service connection for bronchitis.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

Analysis

The Veteran is seeking service connection for bronchitis.  He has asserted that he had bronchitis in service and continues to have bronchitis presently.  See December 2010 VA Form 21-526, Veteran's Application for Compensation and/or Pension; see also May 2012 Informal Hearing Presentation.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board will evaluate the claims herein with this holding in mind; however, the Board further notes that bronchitis is not one of the chronic diseases noted in 38 C.F.R. § 3.309(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As noted, the Veteran has reported having bronchitis in 1965, while he was in service.  However, the service treatment records do not corroborate the Veteran's report of having bronchitis during service.  At entry into service, the Veteran's lungs and chest were normal.  See August 1965 report of medical examination.  [Parenthetically, the Board notes that, despite the Board's previous attempts to ensure that all documents in the claims file are translated from Spanish to English, the August 1965 report of medical history is in Spanish.  Nevertheless, the Board notes that this does not affect the outcome or fairness of the decision made herein, as a respiratory disability, including bronchitis, was not noted on the August 1965 entrance examination accompanying the report of medical history and, most importantly, as will be discussed below, there is no competent medical evidence of a diagnosis of bronchitis during service or at any time pertinent to the appeal period.]  

In December 1965, the Veteran was diagnosed with an upper respiratory infection.  There are, however, no additional or subsequent complaints of respiratory problems during service.  Notably, the report of medical examination conducted at expiration of his term of service reflects that his lungs and chest were normal, and he did not endorse having any symptoms generally associated with bronchitis or any other respiratory disability at that time.  

The Veteran is considered competent to report the symptoms he experienced during service, but he is not competent to offer a diagnosis of bronchitis, as he does not possess the requisite specialized knowledge.  In this regard, the Board finds that a diagnosis of bronchitis (as opposed to mere symptoms of respiratory problems) requires clinical evaluation by a medical professional.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bronchitis and his lay assertions are not considered competent evidence of such.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds there is no competent evidence of a diagnosis of bronchitis during service.  

Additionally, the Board notes that a current diagnosis of bronchitis has not been shown at any point prior to or during the pendency of this claim.  The Veteran has not reported having any respiratory symptoms during the pendency of the appeal.  Further, he has not submitted or identified any medical evidence showing a diagnosis of bronchitis or treatment for respiratory complaints in support of his service connection claim, despite being requested to submit evidence showing that bronchitis has existed from military service to the present time.  See January 2011 VCAA letter.  

The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Despite the foregoing, the Board notes that there is no competent, credible, and probative lay or medical evidence of record showing a diagnosis of bronchitis at any time during the appeal period.  As noted, the Veteran is not competent to offer a diagnosis of bronchitis and there is no evidence showing that any such disability was diagnosed during or prior to the claim period or was extant at the time he filed his service connection claim in December 2010, but had resolved by the time of later evaluation.  

Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the Veteran's claim of service connection for bronchitis must be denied, as the evidence fails to establish he has the claimed disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  See Gilbert, supra.



ORDER

Entitlement to service connection for bronchitis is denied.  


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's left knee claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a February 2011 statement, the Veteran reported that he was awarded disability benefits from SSA for his left knee disability.  The evidentiary record does not, however, contain the decision granting such benefits or the medical records upon which the SSA disability benefits were granted.  Accordingly, the left knee service connection claim must be remanded in order for VA to attempt to obtain the Veteran's SSA records, as they may contain information and evidence relevant to the claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Moreover, the Board finds a VA examination and medical opinion are needed with respect to the Veteran's left knee disability.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the evidentiary record contains medical evidence showing the Veteran has been diagnosed with a tear in the anterior horn and body of the lateral meniscus in his left knee.  See February 2013 left knee MRI.  Additionally, in February 2011, the Veteran's physician, Dr. J.P.V., stated that the Veteran's post traumatic left knee arthritis was caused by his time in service.  While Dr. J.P.V.'s statement is not definitive as to service incurrence, it indicates that the Veteran's current left knee disability may be related to his military service and, as such, triggers VA's duty to assist the Veteran by providing a VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1. Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. After all outstanding records have been associated with the claims file; schedule the Veteran for an appropriate VA examination to determine the current nature of etiology of his left knee disability.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted.

(a) The examiner should identify all current disabilities/disorders of the left knee.

(b) For each currently diagnosed left knee disability, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to the Veteran's active military service, to include the reported injuries therein.  

(c) With respect to the current diagnosis of arthritis, the examiner should offer an opinion as to whether it is at least as likely as not that such arthritis had onset within a year of the Veteran's discharge from service.

In rendering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset, nature, and continuity of left knee symptomatology.  For each opinion offered, the examiner is requested to provide a reasoned medical rationale.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should ensure that all documents associated with the record are translated into English.  Thereafter, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


